Name: Commission Decision of 11 December 1980 on the reimbursement by the EAGGF, Guidance Section, to Ireland of aids granted during 1979 to organizations of fruit and vegetable producers (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D122380/1223/EEC: Commission Decision of 11 December 1980 on the reimbursement by the EAGGF, Guidance Section, to Ireland of aids granted during 1979 to organizations of fruit and vegetable producers (Only the English text is authentic) Official Journal L 369 , 31/12/1980 P. 0050****( 1 ) OJ NO L 118 , 20 . 5 . 1972 , P . 1 . ( 2 ) OJ NO L 140 , 5 . 6 . 1980 , P . 24 . ( 3 ) OJ NO L 61 , 12 . 3 . 1969 , P . 2 . ( 4 ) OJ NO L 287 , 15 . 11 . 1969 , P . 3 . ( 5 ) OJ NO L 92 , 9 . 4 . 1980 , P . 5 . COMMISSION DECISION OF 11 DECEMBER 1980 ON THE REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO IRELAND OF AIDS GRANTED DURING 1979 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1223/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1035/72 OF 18 MAY 1972 ON THE COMMON ORGANIZATION OF THE MARKET IN FRUIT AND VEGETABLES ( 1 ), AS LAST AMENDED BY COUNCIL REGULATION ( EEC ) NO 1367/80 ( 2 ), AND IN PARTICULAR ARTICLE 36 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 449/69 OF 11 MARCH 1969 ON THE REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 3 ), AND IN PARTICULAR ARTICLE 7 ( 2 ) THEREOF , WHEREAS IRELAND HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF AID GRANTED DURING 1979 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2264/69 OF 13 NOVEMBER 1969 ON APPLICATION FOR REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 4 ), AS LAST AMENDED BY COMMISSION REGULATION ( EEC ) NO 850/80 OF 31 MARCH 1980 ( 5 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT AID OF POUND ST . IRL 46 995.28 WAS GRANTED UNDER THE CONDITIONS LAID DOWN IN ARTICLES 2 TO 6 OF REGULATION ( EEC ) NO 449/69 ; WHEREAS THE GUIDANCE SECTION OF THE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . POUND ST . IRL 23 497.64 ; WHEREAS THE FUND COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , TOWARDS THE AID GRANTED BY IRELAND TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS DURING 1979 SHALL BE POUND ST . IRL 23 497.64 . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 11 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT